Title: Thomas Jefferson to William W. Hening, 12 October 1816
From: Jefferson, Thomas
To: Hening, William Waller


          
            Dear Sir
            Monticello Oct. 12. 16.
          
          I thank you for the 3. first volumes of your statutes which are safely recieved, as I shall also do for succeeding ones as they come out. with respect to the MS. volume in your hands, as it belongs to Congress, it will be best when you are done with it, to forward it by the stage to Washington, addressed to mr George Watterston, librarian of Congress. you would oblige me at the same time by dropping me a line of information, as it would be satisfactory to me to know that I stand there discharged from my obligations. Accept the assurance of my esteem & respect
          Th: Jefferson
        